Name: Commission Regulation (EEC) No 3658/87 of 4 December 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  trade policy;  food technology;  processed agricultural produce
 Date Published: nan

 No L 343/ 18 Official Journal of the European Communities 5. 12. 87 COMMISSION REGULATION (EEC) No 3658/87 of 4 December 1987 Regulation (EEC) No 2409/86 on the sale of intervention butter intended in parti ­ cular for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Milk Products has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3466/87 (2), and in particular Article 7a thereof, Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 2324/87 (4), specifies the date by which the butter put up for sale must have been taken into storage ; whereas, in order to allow the scheme to continue, the date of entry into storage should be brought forward ; Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : 1 . In Article 1 , *1 July 1984' is replaced by '1 April 1985' 2. The second indent of the first subparagraph of Article 9 ( 1 ) is supplemented by the following : 'except those which are intended for delivery to an undertaking which produces compound feedingstuffs'. 3 . Article 1 2 (2) is replaced by the following : '2. Section 104 of the T5 control copy shall be complemented by entering one of the following :  AplicaciÃ ³n del Reglamento (CEE) n . 2409/86  piensos compuestos para animales destinados a una empresa de fabricaciÃ ³n de piensos compuestos o a una explotaciÃ ³n agrÃ ­cola o centro de engorde ; Whereas the processing security referred to in Article 21 (2) of Regulation (EEC) No 2409/86 is released on the basis of the documents issued upon completion of the verification specified in Article 1 4 (2) (a) ; whereas, under the less stringent inspection arrangements which are provided for in Article 14 (4), the processing security may be released on the basis of an undertaking, by the concern which processed the complementary feedingstuffs or premixtures referred to in the second indent of the first subparagraph of Article 9 ( 1 ) into complete feedingstuffs, that it will fulfil its obligations, whereas failure to comply with that undertaking is penalized in particular when the inspection of the documents takes place pursuant to Article 1 4 (2) (b) ; whereas, in cases where products of Article 9 ( 1 ) are to be delivered, such inspection can take plac eonly if they are kept under supervision until they reach their final destination ; whereas it is accordingly advisable to specify the rules in that respect in order to avoid any ambiguity ;  Anvendelse af forordning (EÃF) nr. 2409/86  foderblandinger til anvendelse i en virksomhed, der fremstiller foderblandinger, pÃ ¥ en landbrugsbedrift eller i en opfedningsvirksomhed ;  Anwendung der Verordnung (EWG) Nr. 2409/86  Mischfuttermittel, die entweder fÃ ¼r einen Mischfuttermittel herstellenden oder einen land ­ wirtschaftlichen oder einen Mastbetrieb bestimmt sind :  Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2409/86  Ã Ã Ã ½Ã ¸Ã µÃ Ã µÃ  Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã µÃ ¯Ã Ã µ Ã ³Ã ¹Ã ± Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã · ÃÃ ¿Ã ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ¬Ã ¶Ã µÃ ¹' Ã Ã Ã ½Ã ¸Ã µÃ Ã µÃ  Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã  Ã µÃ ¯Ã Ã µ Ã ³Ã ¹Ã ± Ã ³Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ® Ã µÃ ºÃ ¼Ã µÃ Ã ¬Ã »Ã »Ã µÃ Ã Ã · Ã µÃ ¯Ã Ã µ Ã ³Ã ¹Ã ± Ã µÃ ºÃ ¼Ã µÃ Ã ¬Ã »Ã »Ã µÃ Ã Ã · ÃÃ ¬Ã Ã Ã ½Ã Ã ·Ã  Ã ¶Ã Ã Ã ½ · Whereas, under Article 24 (2) of Regulation (EEC) No 2409/86, the period for removal of the butter expires 40 days after the end of the period during which tenders may be submitted ; whereas, in the light of the experience gained and in order to simplify the procedure concerned, the said period should expire at the end of the month following that in which tenders may be submitted ;  Pursuant to Regulation (EEC) No 2409/86  compound feedingstuffs intended either for an undertaking producing compound feedingstuffs or for a farm or fattening concern ;  Application du rÃ ¨glement (CEE) n0 2409/86  aliments composÃ ©s pour animaux destinÃ ©s soit Ã une entreprise de fabrication d'aliments composÃ ©s soit Ã une exploitation agricole ou Ã un atelier d'engraissement ; (') OJ No L 169, 18 . 7 . 1968 , p. 1 . (2) OJ No L 329, 20 . 11 . 1987, p. 8 . (3) OJ No L 208, 31 . 7 . 1986, p. 29 . b) OJ No L 210, 1 . 8 . 1987, p. 48 . 5. 12. 87 Official Journal of the European Communities No L 343/ 19  Applicazione del regolamento (CEE) n . 2409/86 ¢  alimenti composti per animali destinati a una fabbrica di alimenti composti o ad un'azienda agri ­ cola o ad un centro d'ingrasso ;  Toepassing van Verordening (EEG) nr. 2409/86  mengvoeders bestemd voor gebruik hetzij in een bedrijf voor de vervaardiging van mengvoeders hetzij in een landbouwbedrijf of een veefokkerij ;  AplicaÃ §Ã £o do Regulamento (CEE) n? 2409/86  alimentos compostos para animais destinados quer a uma empresa de fabrico de alimentos compostos quer a uma exploraÃ §Ã £o agrÃ ­cola ou a uma instalaÃ §Ã £o de engorda. (b) a statement from the undertaking concerned, which shall apply by tacit agreement to all sales, to the effect that the undertaking confirms :  its obligations as set out in the sales contract referred to in Article 5,  that it is aware of the national penalties to which it is liable if, during the inspections referred to at 2 (b) or any other control which the public authorities might undertake, it transpires that the obligations which it has entered into have not been met. Where delivery take place in a Member State other than that of production, proof of delivery must be furnished by production of the control copy referred to in Article 10 of Regulation (EEC) No 223/77, Sections 104 and 106 of the T5 control copy shall be completed in accordance with the provisions of Article 12 (2).' 5 . The first subparagraph of Article 24 (2) is replaced by the following : '(2) The successful tenderer shall remove the butter allocated to him before the end of the month follo ­ wing that set for the submission of tenders. The butter may be removed in instalments.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Section 106 shall be completed by entering as appro ­ priate the name and address of the undertaking produ ­ cing compound feedingstuffs or the name and address of the farm or fattening concern using compound feedingstuffs .' 4. Article 14(4) is replaced by the following : '4 . In the special case referred to in the second indent of the first subparagraph of Article 9 ( 1 ), the inspection provided for at 2 (a) of this Article shall also be deemed to have been carried out and the processing security referred to in Article 21 (2) shall be released if the successful tenderer submits : (a) documentary evidence that delivery to the undertaking which produces compound feedingstuffs and which is responsible for processing them has taken place ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1987. For the Commission Frans ANDRIESSEN Vice-President